154 U.S. 672
14 S.Ct. 1194
26 L.Ed. 1022
BONNIFIELDv.PRICE.
No. 230.
March 27, 1882.

Mr. Chief Justice WAITE delivered the opinion of the court.


1
This is a writ of error to bring here for review a judgment of the supreme court of the territory of Wyoming in a case where the trial was not by jury. It is therefore dismissed on the authority of Hecht v. Boughton (decided at the present term) 105 U. S. 235. The appropriate remedy in this case, under the act of April 7, 1874 (Supp. Rev. St. c. 80, p. 12), was by appeal.


2
But, if we could treat this writ of error as an appeal, the case is in no condition for examination here, because there is no such statement of facts in the record as the law requires. The bill of exceptions taken in the district court contains all the evidence, and, as the supreme court directed a judgment in favor of the defendant, it is clear that court passed on other questions than such as were presented on the rulings in the admission of evidence. Under these circumstances, a statement of facts such as the statute requires isnecessary to enable us to re-examine the case.


3
The writ is dismissed.


4
John W. Hammond, C. N. Potter, and E. P. Johnson, for plaintiff in error.